Electronically Filed
                                                          Supreme Court
                                                          SCWC-16-0000198
                                                          09-OCT-2017
                                                          08:43 AM



                            SCWC-16-0000198

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                       CLARENCE L. MONTALVO, III,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-16-0000198; CR. NO. 07-1-0686)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s application for writ

of certiorari, filed on August 31, 2017, is hereby rejected.

           DATED:   Honolulu, Hawai#i, October 9, 2017.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson